DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species C, claims 1-6, 8, and 11-18 in the reply filed on 20 April 2022 is acknowledged.  Claims 7, 9, 10, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species.  Applicant timely traversed the restriction (election) requirement in the reply filed on 20 April 2022.
The examiner notes to applicant that claims 1 and 11 are allowed.  Therefore, the restriction requirement among species, as set forth in the office action mailed on 01 March 2022 is hereby vacated.  See reasons for allowance.

Drawings
The drawings received on 20 January 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1. The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes a thermal bubble inkjet printhead having a substrate, a plurality of control elements, an insulating layer disposed on the control elements, the insulating layer has a plurality of openings, and the openings each have a first length in a first direction, a plurality of first conductive patterns and a plurality of second conductive patterns, separated from each other, the first conductive patterns each have a first sidewall overlapping one of the openings, the second conductive patterns each have a second sidewall overlapping the one of the openings, a distance in the first direction is included between the first sidewall and the second sidewall opposing to each other, and the distance is less than the first length, a plurality of heaters, electrically connected to the first conductive patterns and the second conductive patterns, wherein each first conductive pattern is electrically connected between one of the control elements and one of the heaters, an ink barrier, and a nozzle plate.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claims 2-10 are allowed for being dependent upon claim 1.
3. The primary reasons for allowance for claim 11 is that applicant’s claimed invention includes an inkjet chip having a substrate, a plurality of control elements, an insulating layer, disposed on the control elements, the insulating layer has a plurality of openings, and the openings each have a first length in a first direction, a plurality of first conductive patterns and a plurality of second conductive patterns, separated from each other, the first conductive patterns each have a first sidewall overlapping one of the openings, the second conductive patterns each have a second sidewall overlapping the one of the openings, a distance in the first direction is included between the first sidewall and the second sidewall opposing to each other, and the distance is less than the first length, and a plurality of heaters, electrically connected to the first conductive patterns and the second conductive patterns, wherein each first conductive pattern is electrically connected between one of the control elements and one of the heaters.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
4. Claims 12-20 are allowed for being dependent upon claim 11.
United States Patent No. 6,536,877 to Miyamoto et al. disclose a printer head (Fig. 1, element 21) having a substrate (Fig. 1, element 22), a plurality of control elements (Fig. 1, elements 24A, 24B), an insulating layer (Fig. 1, element 29), disposed on the control elements, the insulating layer has a plurality of openings (Fig. 1, between elements 28, 30), and the openings each have a first length (Fig. 1, i.e. opening between elements 28, 30) in a first direction (Fig. 1, i.e. left/right direction), a plurality of first conductive patterns (Fig. 1, element 30) each having a first side wall (Fig. 1, i.e. vertical end of element 30) and a plurality of second conductive patterns (Fig. 1, element 31) each having a second side wall (Fig. 1, i.e. vertical end of element 31), separated from each other (Fig. 1, below element 35) at a distance in the first direction.  However, Miyamoto fails to disclose the first conductive patterns each have a first sidewall overlapping one of the openings, the second conductive patterns each have a second sidewall overlapping the one of the openings and the distance is less than the first length. 
United States Patent No. 6,758,552 to Figueredo discloses a thin film drive head for a thermal ink-jet printer (Fig. 1, element 20) having a substrate (Fig. 2E, element 40), a plurality of control elements (Fig. 2E, element 32), an insulating layer (Fig. 2D, element 62), disposed on the control elements, the insulating layer has a plurality of openings (Fig. 2D, i.e. opening for elements 68a, 68b), and the openings each have a first length (Fig. 2E, i.e. width of the inner connect) in a first direction (Fig. 1, i.e. left/right direction), a plurality of first conductive patterns (Fig. 2D, element 58) each having a first side wall (Fig. 1, i.e. vertical end of element 58) and a plurality of second conductive patterns (Fig. 1, another one of element 58) each having a second side wall (Fig. 1, i.e. vertical end of element 58), separated from each other (Fig. 2E, element 26) at a distance in the first direction.  However, Figueredo fails to disclose the first conductive patterns each have a first sidewall overlapping one of the openings, the second conductive patterns each have a second sidewall overlapping the one of the openings and the distance is less than the first length. 
United States Patent Application No. 2007/0153064 to Miyamoto et al. disclose a liquid ejection head (Fig. 6) having a substrate (Fig. 6, element 31), a plurality of control elements (Fig. 6, elements 33, 34), an insulating layer (Fig. 6, element 38), disposed on the control elements, the insulating layer has a plurality of openings (Fig. 6, element 42), and the openings each have a first length (Fig. 6, i.e. width of element 42) in a first direction (Fig. 6, i.e. left/right direction), a plurality of first conductive patterns (Fig. 6, element 44) each having a first side wall (Fig. 6, i.e. vertical end of element 44) and a plurality of second conductive patterns (Fig. 6, another one of element 44) each having a second side wall (Fig. 1, i.e. vertical end of element 44), separated from each other (Fig. 6, element 39) at a distance in the first direction.  However, Miyamoto fails to disclose the first conductive patterns each have a first sidewall overlapping one of the openings, the second conductive patterns each have a second sidewall overlapping the one of the openings and the distance is less than the first length. 
United States Patent No. 7,267,430 to Parish discloses a heater chip (Fig. 1, element 14) for an inkjet printhead (Fig. 7, element 110) having a substrate (Fig. 1, element 18), a plurality of control elements (Fig. 1, elements 30, 32, 34), an insulating layer (Fig. 1, element 20), disposed on the control elements, the insulating layer has a plurality of openings (Fig. 1, between element 24), and the openings each have a first length (Fig. 1, i.e. opening between element 24) in a first direction (Fig. 1, i.e. left/right direction), a plurality of first conductive patterns (Fig. 1, element 21) each having a first side wall (Fig. 1, i.e. slanted end of element 21) and a plurality of second conductive patterns (Fig. 1, element 23) each having a second side wall (Fig. 1, i.e. slanted end of element 23), separated from each other (Fig. 1, below element 29) at a distance in the first direction.  However, Parish fails to disclose the first conductive patterns each have a first sidewall overlapping one of the openings, the second conductive patterns each have a second sidewall overlapping the one of the openings and the distance is less than the first length. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        05/06/2022